Citation Nr: 0333856	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel








INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal. 


FINDING OF FACT

The veteran's psychiatric disorder is not of service origin.

CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
became law.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as 38 U.S.C.A. 
§§ 5103, 5103A, and 5107).  The VCAA substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Following a review of the record, the Board finds that VA has 
complied with the requirements of the VCAA.  In that regard, 
the Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim as 
evidence by discussions as contained in the rating decision, 
statement of the case, and in correspondence to the veteran.  
In the October 2002 statement of the case, the veteran was 
informed of the regulations which implement the VCAA, to 
include what evidence the VA would obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board further finds that all relevant facts have been 
properly developed and that all relevant evidence necessary 
for an equitable disposition of the issue of entitlement to 
service connection for schizophrenia has been obtained by the 
RO.  In this regard, the evidence of record includes service 
medical records, VA examination and hospital (discharge 
summary) reports and outpatient treatment records, as well as 
Social Security Administration disability benefits 
determination and supporting medical evidence, and private 
medical reports.  

The Board notes the veteran was initially scheduled for a 
personal hearing in this matter; however, he cancelled the 
September 2002 hearing.  Thereafter, he submitted another 
request a hearing in November 2002.  By letters dated in 
December 2002, the RO sought to clarify the nature of the 
hearing request.  In correspondence dated in December 2002, 
the veteran advised he would be unable to secure 
transportation to permit his attendance on the scheduled 
hearing date, and requested to have the hearing conducted via 
telephone with the RO instead.  The RO informed the veteran 
that his request could not be accommodated by letter dated in 
December 2002.  The veteran was also requested to confirm his 
appearance for the scheduled hearing.  In a January 2003 
reply, the veteran indicated he was able to secure 
transportation and would travel to the Board for the 
scheduled hearing.  The hearing was scheduled and notice of 
the same was forwarded to the veteran in March 2003.  In 
correspondence received at the Board in March 2003, the 
veteran indicated he would be unable to travel, but wanted 
the Board to proceed with a review of his claim whether he 
appeared or not.  The veteran did not appear on the scheduled 
hearing date.  Written argument was later submitted by his 
representative on his behalf.  Accordingly, the Board will 
proceed with its review of the merits of this case.     

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, on September 22, 2003, 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As previously indicated the veteran 
was informed of 38 C.F.R. § 3.159(b)(1) in the November 1, 
2002 statement of the case, more than one year ago.  
Additionally he had indicated that he wished the Board to 
proceed with his case.  The Board finds that the requirements 
of the VCAA have been met and this decision is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

The veteran's service medical records reflect that, during 
service, the veteran did not express, and was not treated 
for, psychiatric complaints.  On separation examination in 
December 1976, the veteran's psychiatric condition was 
clinically evaluated as normal.

The record discloses that in March 1978 the veteran underwent 
emergency psychiatric admission at a private facility 
apparently on March 12, 1978.  At that time it was reported 
that he had no psychiatric history.  On Sunday night he 
apparently became hostile and attacked a policeman.  The 
impression was manic episode and schizophrenia.  He was 
admitted to the prison ward.

He was hospitalized at a VA medical facility on March 15, 
1978.  The VA hospital summary reflects that the veteran 
indicated that he started feeling hyperactive on March 8, 
1978.  He noted excessive energy and was unable to sleep at 
night for 48 hours.  On March 12, 1978 he was walking 
barefoot down the street flagging down cars for a ride.  He 
was approached by a policeman and apparently attacked the 
policeman from behind.  He was taken to an emergency room and 
then admitted to a prison ward.  After posting bail he left 
the prison ward and voluntarily admitted himself to the VA 
facility.  He was discharged later in March 1978 with a 
diagnosis of transient situational reaction.  

The record thereafter documents intermittent inpatient and 
outpatient psychiatric care between 1981 and 2001 which show 
treatment for psychiatric problems including a psychosis and 
a depressive disorder.  These records reflect that he was 
awarded disability benefits by the Social Security 
Administration in 2001 due to mental impairment, diagnosed as 
bipolar disorder, manic, severe.  The supporting medical 
evidence reviewed in conjunction with this determination 
includes a history of psychiatric treatment from "1977," to 
include the issuance of psychotropic medication since that 
time.  

In a June 2001 statement from the veteran he indicated that 
he never had any psychiatric problems until he entered and 
left active duty

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i.e., psychosis which is 
manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence does not show that he 
possesses medical expertise and it is not contended 
otherwise.

In this regard, the service medical records reflect no 
complaint or finding diagnostic of a psychiatric disorder.  
The first clinical evidence of psychiatric illness was in 
early March 1978 when the veteran was treated at a private 
emergency room for erratic behavior.  The March 1978 VA 
hospital summary per the veteran shows that he first 
experienced symptoms on March 8, 1978.  This was 
approximately 14 months after service, which per se, is 
beyond the one year presumptive period.  The Board notes that 
the Social Security records indicate that the veteran was 
being treated with psychotropic medication in 1977.  However, 
this history is not confirmed by the medical records from 
1978, which reflect no treatment until March 1978.   There is 
no medical evidence of record which relates his psychiatric 
illness to his period of service or any incident therein.  

Based on the evidence, the Board finds that the veteran's 
psychiatric disorder is not related to his period of active 
service nor was a psychosis manifested within a year 
thereafter.  Accordingly, service connection for a 
psychiatric disorder is not warranted.  The evidence is not 
in relative equipoise.  Therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of this 
claim.  38 C.F.R. § 3.103 (2003).


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



